Citation Nr: 0534689	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flatfoot.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1994.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In his notice of disagreement the veteran 
limited the issues on appeal to those listed on the title 
page.  38 C.F.R. § 20.201 (2005).  

In June 2005, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims to schedule a Travel Board hearing.  The 
veteran withdrew his request for a Travel Board hearing in 
July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the veteran submitted a VA Form 21-4138.  He 
indicated he was receiving continuing treatment at the Las 
Vegas VA Medical Center for his low back and foot disorders.  
The veteran specifically requested that the Board obtain his 
current medical records from VA and consider them in 
adjudicating his claims.  He stated he had additional 
treatment and diagnostic appointments pending.  Therefore, 
the claims must be remanded to obtain the veteran's VA 
treatment records.  

In addition, it appears the veteran applied for Social 
Security Disability benefits and those records have been 
requested, but not received.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  VA may end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or efforts 
to obtain those records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the custodian does not have them.  38 C.F.R. 
§ 3.159(c)(2)(2005).  

The claims are remanded for the following actions:

1.  VA should obtain the veteran's 
records of treatment from the Las Vegas 
VA Medical Center for his low back, 
bilateral foot disorder, and right knee 
disorder.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




